Exhibit 10.2
EXECUTION COPY
First Amendment to Lease
     This First Amendment to Lease (“Amendment”) is by and between PDM Unit 850,
LLC, a Delaware limited liability company (“Landlord”), and Alkermes, Inc., a
Pennsylvania corporation ( “Tenant”) and is executed as of this 18th day of
June, 2009.
     WHEREAS, Landlord and Tenant are parties to a certain Lease (as amended by
this Amendment, the “Lease”) dated as of April 22, 2009, with respect to certain
premises (the “Original Premises”) located at 850 Winter Street, Waltham,
Massachusetts;
     WHEREAS, Tenant desires to expand the Premises to include a certain portion
of the third floor of the Building more particularly shown on Exhibit A,
attached;
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1. Undefined Terms. All capitalized terms used herein and not herein defined
shall have the meanings set forth in the Lease.
2. Expansion Space. Landlord hereby agrees to lease to Tenant and Tenant hereby
agrees to lease from Landlord the portion of the third floor of the Building
shown on Exhibit A to this Amendment containing 15,254 rentable square feet (the
“Expansion Space”). The Expansion Space shall be added to and leased by Tenant
as part of the Premises under the Lease on all of the terms set forth therein,
except as otherwise provided in this Amendment, and except as otherwise
expressly set forth herein all references to the Premises in the Lease shall
hereafter mean the Original Premises plus the Expansion Space, which together
consist of 115,489 rentable square feet in the aggregate. The Expansion Space is
included within the Office Portion as defined in Section 1.03 of the Lease.
Tenant acknowledges that its right to expand the Premises pursuant to Article 23
of the Lease has expired with respect to the third floor of the Building.
3. Expansion Space Base Rent. Effective as of the date hereof, Section 2.01 of
the Lease is hereby deleted in its entirety and the following is inserted in its
place:
“Section 2.01. Base Rent. (a) The “Rent Commencement Date” shall mean,
respectively, (x) for the Office Portion (other than the Expansion Space), the
date that is six months after the Commencement Date for the Office Portion,
(y) for the Lab Portion, the date that is five months after the Commencement
Date for the Lab Portion, and (z) for the Expansion Space, the date that is
eighteen (18) months after the Commencement Date for the Office Portion.
Beginning on the Rent Commencement Date for the applicable Portion and/or
Expansion Space, and on the first day of each month thereafter, the Tenant shall
pay the Landlord base rent (“Base Rent”) in equal monthly installments, in
advance, pursuant to the following schedule:

 



--------------------------------------------------------------------------------



 



                              Annual Base     Annual Base Rent     Monthly Base
      Rent for the     Per Rentable     Rent for the   Period   entire Premises*
    Square Foot     entire Premises*  
 
                       
From the Rent Commencement Date through the last day of the 42nd calendar month
after the initial Commencement Date.
  $ 2,887,225.00     $ 25.00     $ 240,602.08  
 
                       
From the first day of the 43rd calendar month after the Commencement Date
through the last day of the 78th calendar month after the initial Commencement
Date
  $ 3,118,203.00     $ 27.00     $ 259,850.25  
 
                       
From the first day of the 79th calendar month after the initial Commencement
Date through the expiration of the term of this Lease
  $ 3,383,827.70     $ 29.30     $ 281,985.64  

 

*   In the event that the Office Portion (other than the Expansion Space), Lab
Portion, and Expansion Space Rent Commencement Dates do not occur on the same
day, the Annual Base Rent and Monthly Base Rent shall be apportioned among such
areas based on rentable square feet.

     If any Rent Commencement Date is other than the first day of the month,
then, with respect to the partial month following such Rent Commencement Date,
Tenant shall pay to Landlord on the applicable Rent Commencement Date a
pro-rated share of the Base Rent that would have otherwise been payable for such
month (based on the number of days remaining in such month) had such Rent
Commencement Date occurred on the first day of such month.”
4. Additional Rent. Commencing on the date that is nine months following the
Commencement Date for the Office Portion, Tenant’s Pro Rata Share shall increase
to 45.55% with respect to the Office Portion and 64.15% with respect to the
entire Premises. Any

2



--------------------------------------------------------------------------------



 



electricity for the Expansion Space shall be payable pursuant to Section 3.01 of
the Lease commencing on the Commencement Date for the Office Portion.
5. Condition of Premises and Finish Work Allowance.
     (a) Landlord shall deliver the Expansion Space to Tenant in its “as is”
condition, and Landlord shall have no obligation to undertake any Finish Work or
provide any Finish Work Allowance with respect to the Expansion Space, except as
otherwise expressly provided in this Section 5.
     (b) Landlord shall provide Tenant with an allowance for the costs (the “ES
Allowance Costs”) of the work (the “Expansion Space Work”) necessary to prepare
the Expansion Space for Tenant’s initial occupancy (including the costs of
constructing such Expansion Space Work (the “Hard Costs”) and architectural and
engineering fees incurred in the design of such Expansion Space Work), Tenant’s
outside legal fees incurred in connection with the Lease and the First Amendment
to Lease, Tenant’s third party expenses to move into the Premises and to the
purchase and installation of data and telecommunications cabling, signage,
equipment, trade fixtures and/or furniture in the Premises) in an amount not to
exceed $823,716.00 (i.e., $54.00 per rentable square foot of the Expansion Space
(the “ES Work Allowance”). At least $686,430.00 of the ES Work Allowance (i.e.,
$45.00 per rentable square foot of the Expansion Space (the “ES Minimum
Expenditure Threshold”) must be spent on Hard Costs for the Expansion Space
Work. All costs for the Expansion Space Work in excess of the ES Work Allowance
shall be paid for entirely by Tenant, and Landlord shall not provide any
reimbursement or allowance therefore, provided, however, that any portion of the
ES Work Allowance in excess of the ES Minimum Expenditure Threshold and not
applied towards the Expansion Space Work may be applied towards the Lab Portion
at Tenant’s election.
     Landlord shall disburse funds to Tenant for ES Allowance Costs incurred by
Tenant within forty-five (45) days of Tenant’s request (which request may not be
made more than once per month) if such request is submitted at least five
(5) business days prior to the day on which Landlord is to submit its monthly
requisition for loan disbursement to its construction lender if the following
conditions have been fully satisfied: (a) no Event of Default then exists and;
(b) Landlord shall have no reason to believe that any work for which payment is
requisitioned has not been properly completed and (c) Tenant shall have complied
with any other reasonable requirements of Landlord’s construction lender for
disbursement of ES Allowance Costs that are comparable to requirements
applicable to disbursements of funds for Base Building Work (but excluding
requirements that are clearly inapplicable to Tenant or the work to which such
ES Allowance Costs relate, such as a requirement that there be no borrower
default under the loan documents). Requests for disbursement of the ES Work
Allowance that are not timely submitted or for which any of the conditions to
payment of the ES Work Allowance have not been satisfied, shall be included in
Landlord’s next construction loan requisition and paid to Tenant within thirty
(30) days following submission of the same to Landlord’s construction lender,
provided that the conditions to payment are then satisfied. Requests for
disbursement of the ES Work Allowance for which any of the conditions to payment
of the ES Work Allowance have not been satisfied with respect to a particular
aspect of design of the Expansion Space Work shall

3



--------------------------------------------------------------------------------



 



be funded to the extent that such requests otherwise comply with the conditions
to payment and to the extent that Landlord’s construction lender actually funds
comparable partially incomplete requisitions for Base Building Work.
     If Landlord fails timely to pay any portion of the ES Work Allowance to
Tenant when due pursuant to the immediately preceding paragraph, then until such
past due amount is paid or recouped hereunder it shall accrue interest at the
Default Rate, and Tenant shall have the right to deduct any such past due
amount, together with interest, from the next installment(s) of Base Rent
allocable to the Expansion Space and Tenant’s Pro Rata Share of Operating
Expenses and Tenant’s Pro Rata Share of Taxes due under this Lease with respect
to the Expansion Space until Tenant has received full credit or otherwise has
been fully reimbursed for the amount due to Tenant. Notwithstanding the
foregoing, if Landlord disputes Tenant’s right to abate Base Rent and Tenant’s
Share of Operating Expenses and Tenant’s Share of Taxes, or the amount of the
abatement, such dispute shall be resolved in accordance with Section 7.02.13 of
Exhibit 7.02 to the Lease prior to any abatement of disputed amounts by Tenant
(and, if such dispute is resolved in favor of Tenant, then Landlord shall pay
Tenant interest on any amounts so abated at the Default Rate).
     Provided that (i) no Event of Default then exists, (ii) an amount of the ES
Work Allowance at least equal to the ES Minimum Expenditure Threshold has been
spent on Hard Costs for the Expansion Space Work and Tenant has paid for all
Expansion Space Work to extent in excess of the ES Work Allowance (as reasonably
evidenced to Landlord), and (iii) Finish Work or Tenant Work necessary for the
occupancy of the entire Premises has been completed (other than as set forth in
the Lease with respect to the ACF Space), any portion of the ES Work Allowance
that has not yet been requisitioned as of the date that is three years after the
date of this Amendment shall be credited against the next Rent payments due
under the Lease.
6. LEED Allowance. In addition to the ES Work Allowance, Landlord shall provide
Tenant with an allowance for the third party costs incurred by Tenant to prepare
certifications necessary to apply for Leadership in Energy and Environmental
Design (“LEED”) certification by the U.S. Green Building Council for its tenant
improvements in an amount not to exceed $70,000 (the “LEED Allowance”). Landlord
shall disburse the LEED Allowance to Tenant (or, at Landlord’s election,
directly to Tenant’s LEED consultant) in the same manner that Landlord is
obligated to disburse the ES Work Allowance, as set forth above.
7. Security Deposit. The Letter of Credit Amount is hereby increased to
$1,200,000, and accordingly, the number “1,000,000” as it appears two times in
Section 2.05 of the Lease is hereby deleted and replaced with the number
“1,200,000” in both places. On or before the date that is thirty (30) days after
the mutual execution and delivery of this Amendment, Tenant shall increase the
Letter of Credit initially held by Landlord under the Lease by the amount of
$200,000. Tenant’s failure to timely deliver the increase Letter of Credit to
Landlord shall constitute an Event of Default under this Lease, without any
notice or cure period under Article 14, and, in addition to any other remedies
under the Lease, Landlord shall be entitled to draw $200,000 from the existing
Letter of Credit, hold the same as a cash security deposit until such time as
Tenant provides the increased Letter of Credit, and require Tenant to restore
the initial Letter of Credit in full.

4



--------------------------------------------------------------------------------



 



8. Parking. Section 20.10 of the Lease is hereby deleted in its entirety and the
following is inserted in its place:
     “Landlord agrees that, during the term of this Lease, Tenant shall have the
right (at no additional charge, other than to the extent provided as Operating
Expenses) to use 404 (based on a ratio of 3.5 spaces per 1,000 rentable square
feet of the Premises) non-designated parking spaces as may be reasonably
necessary to accommodate officers, employees, guests, invitees and clients, in
connection with the operation of its business following the initial Commencement
Date. Included within the foregoing spaces are 40 non-designated parking spaces
located in the parking garage on the lower level of the Building, with direct
access to the Building lobby serving the Premises (subject to the provisions of
Section 1.02(d) of this Lease). The balance of Tenant’s parking spaces shall be
located in the areas shown on Exhibit 20.10, attached. At Landlord’s election
and at no cost to Tenant, Landlord may designate parking spaces for exclusive
use by Tenant and other tenants of the Property and may install signage or
implement a pass or sticker system to control parking use, and may employ valet
parking to meet the requirements of this Section. To the extent applicable to
Tenant’s use of the parking spaces, the provisions of the Lease shall apply,
including rules and regulations of general applicability from time to time
promulgated by Landlord.”
9. Authority. Tenant warrants and represents that (a) Tenant is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which such entity was organized; (b) Tenant has duly executed and delivered this
Amendment; (c) the execution, delivery and performance by Tenant of this
Amendment (i) are within the powers of Tenant, (ii) have been duly authorized by
all requisite action, (iii) will not violate any provision of law or any order
of any court or agency of government, or any agreement or other instrument to
which Tenant is a party or by which it or any of its property is bound, and
(iv) will not result in the imposition of any lien or charge on any of Tenant’s
property, except by the provisions of this Amendment; and (d) this Amendment is
a valid and binding obligation of Tenant in accordance with its terms. This
warranty and representation shall survive the termination of the Lease.
     Landlord warrants and represents that (a) Landlord is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which such entity was organized; (b) Landlord has duly executed and delivered
this Amendment; (c) the execution, delivery and performance by Landlord of this
Amendment (i) are within the powers of Landlord, (ii) have been duly authorized
on behalf of Landlord by all requisite action and (iii) will not violate any
provision of law or any order of any court or agency of government, or any
agreement or other instrument to which Landlord is a party or by which it or any
of its property is bound; and (d) this Amendment is a valid and binding
obligation of Landlord in accordance with its terms. This warranty and
representation shall survive the termination of the Lease.
10. Brokerage. Landlord and Tenant each represent and warrant that they have not
directly or indirectly dealt with any broker with respect to the leasing of the
Expansion Space other than CB Richard Ellis and Colliers Meredith & Grew
(collectively, the “Broker”). Each party agrees to exonerate and save harmless
and indemnify the other against any loss, cost, claim or expense

5



--------------------------------------------------------------------------------



 



(including reasonable attorney’s fees) resulting from a breach of the forgoing
representation and warranty. The Broker is to be paid by Landlord pursuant to
the terms of a separate agreement.
11. Ratification. Except as hereby amended, the Lease shall remain in full force
and effect, is hereby ratified and confirmed, and remains unchanged.
12. Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the state in which the Property is
located.
13. Counterparts. This Amendment may be executed in several counterparts, each
of which shall be an original but all of which shall constitute but one and the
same instrument.

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Landlord and Tenant have executed this Amendment under
seal as of the date first noted above.

            PDM 850 UNIT, LLC
      By:   PD Winter Street, LLC, its sole member               By:   /s/ Paul
R. Marcus       Name:   Paul R. Marcus       Title:   A Member of Its Executive
Committee       ALKERMES, INC.
      By:   /s/ Michael J. Landine       Name:   Michael J. Landine      
Title:   Senior Vice President, Corporate Development    

7